DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3, 4, and 6, the claims use the term “a compound”. Such a term is unclear, as it is not common in the art to refer to a compound, defined in chemistry as a group of bonded atoms, could be made up of two separate, individual compounds. Applicant should make clear the meaning of this term. Claims 2 and 5 are rejected for their dependency of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dupin (US Patent 4,532,119).
Regarding Claim 1, Dupin discloses catalyst and a process for the treatment therewith of industrial waste gases containing objectionable sulfur compounds (Col 1, lines 16-25) such as COS (Col 1, lines 24-25). This reads on Claim 1, in which a catalyst for COS hydrolysis is disclosed. Further, Dupin discloses the catalyst according to the invention comprises titanium dioxide and the sulfate of an alkaline earth metal selected from the group comprising calcium, barium, strontium and magnesium (Col 1, lines 65-68). This reads on Claim 1, in which the catalyst comprises titanium dioxide and a barium compound supported on the titanium dioxide. Further, since Dupin discloses that the sulfate of barium, calcium, magnesium, and strontium, in the case of the use of barium, this makes the ratio of S to Ba 1 because the ratio of S to Ba in BaSO4 is 1:1. Further, Dupin discloses Further, Dupin discloses the catalyst is useful in the hydrolysis of carbon compounds of sulfur, and shows an equilibrium reaction showing the conversion of COS and H2O to CO2 and H2S (Col 7, lines 3 – 7). This reads on Claim 1, in which the catalyst converts COS and H2O in a raw material gas to CO2 and H2S.

Regarding Claim 4, Dupin discloses examples in which the inventive catalyst is synthesized. This reads on Claim 4, in which a method of producing a catalyst for converting COS and H2O in a raw material gas to CO2 and H2S by COS hydrolysis is disclosed. Further, Dupin discloses an embodiment in which barium nitrate is used to provide the alkali earth metal cation (Example 6) but also discloses that sources of such cations may be alkaline earth metal nitrates, chlorides, and acetates (Col 4, lines 41-45). Further, Dupin discloses adding a compound to provide a sulfate ion (Col 4, lines 52 – 55). This reads on Claim 4, in which a barium acetate solution is added to titanium dioxide containing a sulfate ion. Further, Dupin discloses powder containing TiO2 is malaxated, or kneaded, with barium nitrate and water (Example 6). This reads on Claim 4, in which performing kneading to obtain a kneaded product is disclosed. Further, Dupin discloses that the mixture is shaped, and further cites an extrusion-molding machine as a suitable shaper (Col 3, lines 54-60). This reads on Claim 4, in which extruding the kneaded product to obtain a molded catalyst. Further, Dupin discloses the product of shaping is dried and calcined (Col 3, lines 63 – 64). This reads on Claim 4, in which drying the molded catalyst and calcining subsequent to the drying is disclosed. Regarding Claim 4’s limitation of a catalyst of titanium dioxide supporting a barium compound, wherein, when expressing Ba and S in the catalyst in terms of BaO and SO3, respectively, a molar ratio of SO3 to BaO in the catalyst is at least 1, this process claim cites the same properties of the product created in the process claim cited above in Claim 1. Therefore, this claim is rejected in the same way. See Claim 1 rejection.
.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument regarding the failure of the prior art to disclose the ratio of S to Ba within the TiO2 carrier after calcination, the Examiner disagrees. Dupin discloses, as seen above, the presence of BaSO-4 in the titanium dioxide carrier. As such, the ratio of  S to Ba is 1 in BaSO4. Therefore, the prior art anticipates Claims 1-2 and 4-5.

Allowable Subject Matter
Claims 3 & 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
While Dupin discloses the presence of BaSO4 in the inventive catalyst, implying a ratio of S to Ba of 1, it does not teach or suggest the ratio of SO3 to BaO (i.e. the ratio of S to Ba) to be at least 2.1. Because one of ordinary skill in the art would not find any motivation to make such a ratio 2.1 or greater, such matter is considered to be novel and non-obvious.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736